Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious a corrosion detection system operable to detect corrosion of a steering rack of a vehicle. the system comprising: a displacement sensor operable to generate displacement data describing the displacement of the steering rack with respect to a neutral position; a force sensor operable to generate force data describing the force applied to steering rack; a corrosion-level indicator operable to provide an indication of a corrosion condition of the steering rack; a processor in data communication with the displacement sensor and the force sensor; and a datastore comprising instructions operable by the processor that when executed cause the processor to perform the steps of acquiring displacement data from the displacement sensor, acquiring force data from the force sensor, calculate steering-change data describing the change of displacement data with respect to time; calculating a probability of corrosion on the steering rack in response to the values of the force data and the steering-change data; and activating the corrosion-level indicator to indicate a high-corrosion status when the probability of corrosion is greater than a threshold magnitude, as required by claim 1.
The prior art of record taken either individually or in combination with other prior art of record also fails to teach or render obvious a method of detecting corrosion in a steering rack of a vehicle comprising: acquiring force data describing the force applied to a steering component of the vehicle; acquiring displacement data describing a displacement of the steering rack with respect to a neutral position; calculating steering-change data describing changes of displacement data with respect to time; calculating a probability of corrosion of the steering rack based on the values of the force data and the steering-change data for the displacement of the steering rack described by the displacement data; and indicating a level of corrosion in the steering rack corresponding to the calculated probability of corrosion, wherein corrosion is indicated when the calculated probability is greater than a threshold value, as required by claim 10.
The prior art of record taken either individually or in combination with other prior art of record further fails to teach or render obvious a non-transitory computer-readable medium comprising instructions that when executed by a processor cause the processor to perform a corrosion detection for a steering rack of a vehicle, the corrosion detection comprising the steps of:  29R378510 AS acquiring force data form a force sensor describing the force applied to a torsion bar of the vehicle; acquiring displacement data from a displacement sensor describing the displacement of the steering rack with respect to a neutral position; calculating steering-change data describing the change of steering rack displacement data with respect to time: calculating a probability of corrosion on the steering rack in response to the values of the force data and the steering-change data; and activating an indicator to indicate a level of corrosion in the steering rack corresponding to the calculated probability of corrosion, wherein corrosion is indicated when the calculated probability is greater than a threshold value, as required by claim 19.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RODNEY A BUTLER/Primary Examiner, Art Unit 3667